DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6, 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4, line 8, “the switched current sensor” lacks antecedent basis.
Claim 4, line 10, “the switched current sensor” lacks antecedent basis.
Claim 5, line 8, “the switched current sensor” lacks antecedent basis.
Claim 5, line 10, “the switched current sensor” lacks antecedent basis.
Claim 6, line 8, “the switched current sensor” lacks antecedent basis.
Claim 6, line 10, “the switched current sensor” lacks antecedent basis.
Claim 10, line 6, “the switched current sensor” lacks antecedent basis.
Claim 10, line 8, “the switched current sensor” lacks antecedent basis.
Claim 11, line 6, “the switched current sensor” lacks antecedent basis.
Claim 11, line 8, “the switched current sensor” lacks antecedent basis.

Claim 12, line 8, “the switched current sensor” lacks antecedent basis.
Allowable Subject Matter
Claims 1-3 and 7-9 are allowed.
Claims 4-6, 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 1-3 are indicated as being allowable because the prior art does not teach the claimed subject matter including wherein the current detection unit includes: a plurality of current sensors used for detecting the current value in the current detection unit and having different detection ranges for the current value; and a switching unit configured to switch the current sensors, wherein the power supply is controlled such that the DC power from the power supply is maintained at a set value based on a detection result of the current detection unit, and the switching unit switches the current sensors depending on the set value of the DC power from the power supply.
Claims 7-9 are indicated as being allowable because the prior art does not teach the claimed subject matter including wherein the current detection unit has a plurality of current sensors used for detecting the current value in the current detection unit and having different detection ranges for the current value, the substrate processing method comprising: controlling the DC power from the power supply to be maintained at a set value based on a detection result of the current detection unit; switching the current sensors depending on the set value of the DC power from the power supply.
.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY GLENN MCDONALD whose telephone number is (571)272-1340.  The examiner can normally be reached on Hoteling: M-Th every Fri off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/RODNEY G MCDONALD/Primary Examiner, Art Unit 1794                                                                                                                                                                                                        
RM
April 21, 2021